          Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 1 of 14




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                             )
In re:                                                       ) Chapter 11
                                                             )
WHITING PETROLEUM CORPORATION,                               ) Case No. 20-32021 (DRJ)
et al.,1                                                     )
                                                             ) (Jointly Administered)
                            Reorganized Debtors.             )
                                                             )

          THE REORGANIZED DEBTORS’ FIFTEENTH OMNIBUS OBJECTION
         TO CERTAIN PROOFS OF CLAIM (DUPLICATE BONDHOLDER CLAIMS)


          This is an objection to your claim. The objecting party is asking the Court to disallow
          the claim that you filed in this bankruptcy case. If you do not file a response within
          30 days after the objection was served on you, your claim may be disallowed without
          a hearing.

          Represented parties should act through their attorney.

          A hearing will be conducted on this matter on January 11, 2021 1:00 p.m. (Central
          time) in Courtroom 400, 4th Floor United States Bankruptcy Court for the Southern
          District of Texas, 515 Rusk, Houston, Texas 77002. You may participate in the
          hearing either in person or by audio/video connection.

          Audio communication will be by use of the Court’s dial-in facility. You may access
          the facility at (832) 917-1510. You will be responsible for your own long distance
          charges. Once connected, you will be asked to enter the conference room number.
          Judge Jones’s conference room number is 205691.

          You may view video via GoToMeeting. To use GoToMeeting, the Court recommends
          that you download the free GoToMeeting application. To connect, you should enter
          the meeting code “JudgeJones” in the GoToMeeting app or click the link on Judge
          Jones’s home page on the Southern District of Texas website. Once connected, click
          the settings icon in the upper right corner and enter your name under the personal
          information setting.

          Hearing appearances must be made electronically in advance of the hearing. To make
          your electronic appearance, go to the Southern District of Texas website and select


1
          The reorganized debtors in these chapter 11 cases, along with the last four digits of each reorganized debtor’s
federal tax identification number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662);
Whiting Petroleum Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation
(8829); and Whiting Resources Corporation (1218). The location of the reorganized debtors’ service address is: 1700
Lincoln Street, Suite 4700, Denver, Colorado 80203.
       Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 2 of 14



       “Bankruptcy Court” from the top menu. Select “Judges’ Procedures,” then “View
       Home Page” for Judge Jones. Under “Electronic Appearance” select “Click here to
       submit Electronic Appearance.” Select the case name, complete the required fields
       and click “Submit” to complete your appearance.

       If you object to the relief requested, you must respond in writing. Unless otherwise
       directed by the Court, you must file your response electronically at
       https://ecf.txsb.uscourts.gov/ within thirty days from the date this motion was filed.
       Otherwise, the Court may treat the Objection as unopposed and sustain the relief
       requested.


       This Objection seeks to disallow and expunge certain proofs of claim. Claimants
       receiving this Objection should locate their names and claims on Exhibit A to the
       Proposed Order attached to this Objection.


       The above-captioned debtors (collectively, the “Debtors” as applicable, and after the

effective date of their plan of reorganization, the “Reorganized Debtors”) respectfully represent as

follows in support of this omnibus claims objection (this “Objection”), and submits the

Declaration of Robert P. Esposito in Support of the Reorganized Debtors’ Fifteenth Omnibus

Objection to Certain Proofs of Claim (Duplicate Bondholder Claims) attached hereto as Exhibit 1

(the “Esposito Declaration”):

                                        Relief Requested

       1.      By this objection (this “Objection”), the Reorganized Debtors seek entry of an order

(the “Order”), substantially in the form of the Order filed with this Objection, disallowing and

expunging each claim identified on Exhibit A to the Order (collectively, the “Duplicate Claims”)

in its entirety because the Reorganized Debtors have determined that such claims are duplicates of

the proof of claim identified on Exhibit A as the “Remaining Claim” (each, a “Remaining Claim”)

despite such claimants having a single potential claim against the applicable Debtor.

                       Jurisdiction, Venue, and Procedural Background

       2.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. The Reorganized

                                                 2
       Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 3 of 14




Debtors confirm their consent, pursuant to rule 7008 of the Bankruptcy Rules, to the entry of a

final order by the Court in connection with this Objection to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The relief requested herein is sought pursuant to §§ 105(a) and 502(b) of title 11 of

the United States Code (the “Bankruptcy Code”), Bankruptcy Rule 3007, and Rules 9013-1 and

3007-1 of the Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy Local

Rules”).

       5.      On April 1, 2020 (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Southern District of Texas (the “Bankruptcy Court”). A detailed description of the Debtors and

their businesses, and the facts and circumstances supporting this motion and the Debtors’ chapter

11 cases, are set forth in the Declaration of Jeffrey S. Stein, Chief Restructuring Officer of Whiting

Petroleum Corporation, in Support of Chapter 11 Petitions and First Day Motions [Docket No.

23] and the Declaration of Correne S. Loeffler, Chief Financial Officer of Whiting Petroleum

Corporation and Whiting Oil and Gas Corporation, in Support of the Debtors’ First Day Motions

[Docket No. 33] (the “First Day Declarations”).

       6.      On April 1, 2020, the Court entered the Order (I) Directing Joint Administration of

Chapter 11 Cases and (II) Granting Related Relief [Docket No. 15], which authorized the

procedural consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy

Rule 1015(b). Subsequently, on April 10, 2020, the United States Trustee for the Southern District

of Texas (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to



                                                  3
       Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 4 of 14




section 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 127]. No request for the

appointment of a trustee or examiner has been made in these chapter 11 cases.

       7.      On August 14, 2020, the Bankruptcy Court entered the Order (I) Confirming the

Joint Chapter 11 Plan of Reorganization of Whiting Petroleum Corporation and its Debtor

Affiliates and (II) Granting Related Relief (the “Confirmation Order”) [Docket No. 733]

confirming Debtors’ plan of reorganization (the “Plan”).

       8.      On September 1, 2020, the effective date of the Plan occurred (the “Effective Date”)

[Docket No. 756].

                               The Claims Reconciliation Process

       9.      On May 6, 2020, the Debtors filed their Statements of Financial Affairs and

Schedules of Assets and Liabilities, as required by § 521 of the Bankruptcy Code (collectively, the

“Schedules”) pursuant to Bankruptcy Rule 1007 and the Order (I) Extending Time to File

Schedules of Assets and Liabilities, Schedules of Current Income and Expenditures, Schedules of

Executory Contracts and Unexpired Leases, and Statement of Financial Affairs and (II) Granting

Related Relief [Docket No. 24].

       10.     On May 6, 2020, the Court entered the Order (I) Setting Bar Dates for Filing Proofs

of Claim, Including Requests for Payment Under Section 503(B)(9), (II) Establishing Amended

Schedules Bar Date and Rejection Damages Bar Date, (III) Approving the Form of and Manner

for Filing Proofs of Claim, Including Section 503(B)(9) Requests, (IV) Approving Notice of Bar

Dates, and (V) Granting Related Relief [Docket No. 278] (the “Bar Date Order”), establishing

certain dates and deadlines for filing proofs of claims in these chapter 11 cases (collectively, the

“Proofs of Claims”). Among other things, the Bar Date Order established: (a) June 15, 2020 at

5:00 p.m. prevailing Central Time, as the deadline for all non-governmental entities holding or



                                                 4
       Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 5 of 14




wishing to assert a “claim” (as defined in § 101(5) of the Bankruptcy Code) against any of the

Debtors that arose before the Petition Date to file a proof of such claim in writing; and

(b) September 28, 2020, at 5:00 p.m. prevailing Central Time, as the deadline for all governmental

entities holding or wishing to assert a “claim” (as defined in § 101(5) of the Bankruptcy Code)

against any of the Debtors that arose before the Petition Date to file a proof of such claim in writing.

         11.    To date, over 1,750 proofs of claims have been filed against the Debtors, totaling

 over $3.0 billion in the aggregate for liquidated amounts. The Reorganized Debtors and their

 advisors (collectively, the “Reviewing Parties”), have been working diligently to review the

 Duplicate Claims including any supporting documentation filed therewith. For the reasons set

 forth below, and based on the review to date, the Reviewing Parties have determined that the

 Duplicate Claims should be disallowed and expunged as set forth herein.

                                              Objection

        12.     Section 502 of the Bankruptcy Code provides, in pertinent part, as follows: “A

claim or interest, proof of which is filed under § 501 of [the Bankruptcy Code], is deemed allowed,

unless a party in interest . . . objects.” 11 U.S.C. § 502. Moreover, Bankruptcy Rule 3007 provides

certain grounds upon which “objections to more than one claim may be joined in an omnibus

objection,” which includes when “the objections are based solely on the grounds that the claims

should be disallowed, in whole or in part, because . . . they duplicate other claims.” Fed. R. Bankr.

P. 3007(d).

        13.     As set forth in Bankruptcy Rule 3001(f), a properly executed and filed proof of

claim constitutes prima facie evidence of the validity and the amount of the claim under § 502(a)

of the Bankruptcy Code. See, e.g., In re Jack Kline Co., Inc., 440 B.R. 712, 742 (Bankr S.D. Tex.

2010) (holding that “a proof of claim is prima facie evidence of the pre-petition debt owed); In re



                                                   5
       Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 6 of 14




Tran, 351 B.R. 440, 444 (Bankr. S.D. Tex. 2006), aff’d, 369 B.R. 312 (S.D. Tex. 2007) (holding

that “[a] properly filed proof of claim is prima facie evidence of the validity and amount of the

claim”). A proof of claim loses the presumption of prima facie validity under Bankruptcy Rule

3001(f) if an objecting party refutes at least one of the allegations that are essential to the claim’s

legal sufficiency. See In re Fidelity Holding Co., Ltd., 837 F.2d 696, 698 (5th Cir. 1988) (“If . . .

evidence rebutting the claim is brought forth, then the claimant must produce additional evidence

to prove the validity of the claim by a preponderance of the evidence.”) (internal quotations

omitted). Once such an allegation is refuted, the burden reverts to the claimant to prove the validity

of its claim by a preponderance of the evidence. Id. Despite, however, this shifting burden during

the claim objection process, “the ultimate burden of proof always lies with the claimant.” Id.

                                         Duplicate Claims

       14.     As set forth in the Esposito Declaration, the Reorganized Debtors thoroughly

reviewed their books and records, along with the claims register, and have determined that each of

the Duplicate Claims identified on Exhibit A to the Order duplicates a proof of claim filed on

behalf of each of the Reorganized Debtors’ prepetition bondholders by such bondholder’s

indenture trustee.

       15.     The Debtors’ individual prepetition bondholders were not required to file proofs of

claim. See Bar Date Order, ⁋ 9. Pursuant to the Bar Date Order, creditors asserting claims arising

under or in connection with each of the senior convertible notes due in 2020 (the “Senior

Convertibles Notes”), the 5.75% Senior Notes (the “2021 Notes”), the 6.25% Senior Notes (the

“2023 Notes”), and the 6.625% Senior Notes (the “2026 Notes) (collectively, the “Senior Notes

Claims”) were not required to file a proof of claim if the indenture trustee filed a “single master

Proof of Claim by the Claims Bar Date.” See id. In accordance with the Bar Date Order, the



                                                  6
         Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 7 of 14




following claims were filed by the indenture trustee on behalf of each of the Debtors’ prepetition

bondholders (collectively, the “Remaining Claims”), and identified on Exhibit A to the Order:

               a.      The Bank of New York Mellon Trust Company, N.A., as indenture trustee
                       for the 2021 Notes, the 2023 Notes, and the 2026 Notes, filed Proof of Claim
                       No. 997 against Whiting Petroleum Corporation; and

               b.      The Delaware Trust Company, as indenture trustee for the Convertible
                       Senior Notes, filed Proof of Claim No. 1071 against Whiting Petroleum
                       Corporation.

         16.   The Duplicate Claims are therefore duplicative of the Remaining Claims and failure

to disallow and expunge the Duplicate Claims could potentially result in the applicable claimants

receiving double recoveries against the Reorganized Debtors to which they are not entitled and to

the detriment of other similarly situated creditors. Elimination of such claims will streamline and

enable the Reorganized Debtors to maintain a more accurate claims register in these Chapter 11

Cases.

         17.   Accordingly, the Reorganized Debtors respectfully request that the Bankruptcy

Court enter the Order disallowing and expunging the Duplicate Claims identified on Exhibit A to

the Order. This Objection does not affect the Remaining Claims identified on Exhibit A to the

Order, and the Reorganized Debtors reserve their right to object to the Remaining Claims on any

grounds whatsoever.

                                      Reservation of Rights

         18.   This Objection is limited to the grounds stated herein. Accordingly, it is without

prejudice to the rights of the Reorganized Debtors to object to any claim on any ground

whatsoever. The Reorganized Debtors expressly reserve all further substantive or procedural

objections. Nothing contained herein or any actions taken pursuant to such relief is intended or

should be construed as: (a) an admission as to the validity of any prepetition claim against a Debtor

entity; (b) a waiver of the Reorganized Debtors’ right to dispute any prepetition claim on any
                                                 7
       Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 8 of 14




grounds; (c) a promise or requirement to pay any prepetition claim; (d) an implication or admission

that any particular claim is of a type specified or defined in this Objection or any order granting

the relief requested by this Objection; (e) a request or authorization to assume any prepetition

agreement, contract, or lease pursuant to § 365 of the Bankruptcy Code; or (f) a waiver of the

Reorganized Debtors’ rights under the Bankruptcy Code or any other applicable law.

                                   Separate Contested Matter

       19.     To the extent that a response is filed regarding any Duplicate Claim and the

Reorganized Debtors are unable to resolve any such response, each such Duplicate Claim, and the

Objection as it pertains to such Duplicate Claim, will constitute a separate contested matter as

contemplated by Bankruptcy Rule 9014. Further, the Reorganized Debtors request that any order

entered by the Court regarding an objection asserted in response to this Objection be deemed a

separate order with respect to each proof of claim.

                                               Notice

        20.    Notice of the hearing on the relief requested in this Objection has been provided

 by the Reorganized Debtors in accordance and compliance with Bankruptcy Rules 3007 and

 9014, as well as the Bankruptcy Local Rules, and is sufficient under the circumstances. Without

 limiting the forgoing, due notice was afforded, whether by facsimile, electronic mail, overnight

 courier or hand delivery, to parties in interest, including (collectively, the “Notice Parties”):

 (a) the U.S. Trustee for the Southern District of Texas; (b) the holders of the 30 largest unsecured

 claims against the Debtors (on a consolidated basis); (c) the administrative agent under the

 Debtors’ prepetition revolving credit facility; (d) the lenders under the Debtors’ prepetition

 revolving credit facility; (e) the indenture trustee for the Debtors’ unsecured notes; (f) the ad

 hoc group of senior noteholders; (g) the Committee; (h) the Claimants and their counsel; (i) the



                                                  8
       Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 9 of 14




 United States Attorney’s Office for the Southern District of Texas; (j) the Internal Revenue

 Service; (k) the United States Securities and Exchange Commission; (l) the Environmental

 Protection Agency and similar state environmental agencies for states in which the Debtors

 conduct business; (m) the state attorneys general for states in which the Debtors conduct

 business; (n) holders of the Duplicate Claims; and (o) any party that has requested notice

 pursuant to Bankruptcy Rule 2002.

       WHEREFORE, the Reorganized Debtors respectfully request that the Court enter an Order

granting the relief requested herein, and such other and further relief as is just and equitable.

Houston, Texas
December 1, 2020

                                                /s/ Jennifer F. Wertz
                                                Matthew D. Cavenaugh (Bar No. 24062656)
                                                Jennifer F. Wertz (Bar No. 24072822)
                                                Vienna F. Anaya (Bar No. 24091225)
                                                Daniela Mondragon (Bar No. 24096750)
                                                JACKSON WALKER LLP
                                                1401 McKinney Street, Suite 1900
                                                Houston, Texas 77010
                                                Telephone:       (713) 752-4200
                                                Facsimile:       (713) 752-4221
                                                Email:           mcavenaugh@jw.com
                                                                 jwertz@jw.com
                                                                 vanaya@jw.com
                                                                 dmondragon@jw.com



                                                Co-Counsel to the Reorganized Debtors




                                                  9
      Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 10 of 14




                                     Certificate of Service

        I certify that on the 1st day of November 2020, I caused a copy of the foregoing document
to be served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                      /s/ Jennifer F. Wertz
                                                      Jennifer F. Wertz
Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 11 of 14




                            EXHIBIT 1
                        Esposito Declaration
         Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 12 of 14




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                              )
In re:                                                        ) Chapter 11
                                                              )
WHITING PETROLEUM CORPORATION,                                ) Case No. 20-32021 (DRJ)
et al.,1                                                      )
                                                              ) (Jointly Administered)
                            Reorganized Debtors.              )
                                                              )

                     DECLARATION OF ROBERT P. ESPOSITO
         IN SUPPORT OF THE REORGANIZED DEBTORS’ FIFTEENTH OMNIBUS
          OBJECTION TO CERTAIN PROOFS OF CLAIM (DUPLICATE CLAIMS)

          I, ROBERT P. ESPOSITO, hereby declare under penalty of perjury:

          1.      I am a Director of Alvarez & Marsal North America, LLC (“A&M”). A&M was

retained by the above-captioned debtors (collectively, the “Debtors” as applicable, and after the

effective date of their plan of reorganization, the “Reorganized Debtors”) as restructuring advisor

in connection with these chapter 11 cases. I have more than twelve (12) years of restructuring

experience.

          2.      I am generally familiar with the Reorganized Debtors’ day-to-day operations,

financing arrangements, business affairs, and books and records that reflect, among other things,

the Reorganized Debtors’ liabilities and the amount thereof owed to their creditors as of the

Petition Date. I have read the Reorganized Debtors’ Fifteenth Omnibus Objection to Certain




1
        The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting Petroleum
Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and Whiting
Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street, Suite 4700,
Denver, Colorado 80203.
      Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 13 of 14




Proofs of Claim (Duplicate Bondholder Claims) (the “Objection”), filed contemporaneously

herewith.2

       3.         To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. In evaluating the Duplicate Claims, the Reorganized Debtors and the

Reviewing Parties have reviewed the Reorganized Debtors’ books and records and the relevant

proofs of claim, as well as the supporting documentation provided by each claimant, and have

determined that each Duplicate Claim should be disallowed and expunged. As such, I believe that

the disallowance and expungement of the Duplicate Claims on the terms set forth in the Objection

is appropriate.

                                            Duplicate Claims

       4.         The Reorganized Debtors have determined that each Duplicate Claim identified on

Exhibit A of the Order under “Claim(s) To Be Disallowed” is duplicative of other proofs of

claim—the “Remaining Claims” identified on Exhibit A of the Order—filed by or on behalf of

the same claimant with respect to the same liabilities. Each Duplicate Claim was filed by

individual prepetition bondholders with respect to claims under the Senior Convertible Notes, 2021

Notes, 2023 Notes, and 2026 Notes.

       5.         I understand that the Bar Date Order did not require the Debtors’ individual

prepetition bondholders to file proofs of claim, but instead provided that the indenture trustee for

the Senior Convertible Notes, 2021 Notes, 2023 Notes, and 2026 Notes would file a single master

claim on behalf of all claimants thereunder. As such, each Duplicate Claim is duplicative of the

following Remaining Claims filed by the indenture trustee on behalf of each of the Debtors’

prepetition bondholders, as identified on Exhibit A to the Order:



2
       Capitalized but undefined terms herein shall have the same meaning ascribed to them in the Objection.

                                                      2
      Case 20-32021 Document 893 Filed in TXSB on 12/01/20 Page 14 of 14




               a.     The Bank of New York Mellon Trust Company, N.A., as indenture trustee
                      for the 2021 Notes, the 2023 Notes, and the 2026 Notes, filed Proof of Claim
                      No. 997 against Whiting Petroleum Corporation; and

               b.     The Delaware Trust Company, as indenture trustee for the Convertible
                      Senior Notes, filed Proof of Claim No. 1071 against Whiting Petroleum
                      Corporation.

       6.      Failure to disallow and expunge the Duplicate Claims could potentially result in the

relevant claimant receiving an unwarranted recovery against the Reorganized Debtors to the

detriment of other creditors. Accordingly, I believe that disallowance and expungement of the

Duplicate Claims on the terms set forth in the Objection and Exhibit A is appropriate.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the facts set forth in

the foregoing declaration are true and correct to the best of my knowledge, information and belief.


Dated: December 1, 2020

                                             /s/ Robert P. Esposito
                                             Robert P. Esposito
                                             Alvarez & Marsal North America, LLC




                                                3
